DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters:
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the method recited in claims 22 and 26” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

Claim Objections
2.	Claims 1, 2, 8, 11, 13, 18 are objected to because of the following informalities:
Claims 1, 8, 11, 13, and 18, the phrase “a structure:
adapted to receive input signals and to generate information about the input signals; at least one of:
adapted to suppress low frequency components of the input signals; and adapted to produce a direct component signal, a quadrature component signal, an integrated direct component signal and an integrated quadrature component signal from the input signals; and 

adapted to receive input signals and to generate information about the input signals; 
adapted to at least one of:
suppresssing low frequency components of the input signals; and 
producing a direct component signal, a quadrature component signal, an integrated direct component signal and an integrated quadrature component signal from the input signals; and
producing a negative-sequence component signal from the input signal”.
Claim 1, lines 15, the term “low frequency components of the input signals” changes to “the low frequency components of the input signals”.  Line 16, the phase “a direct component signal, a quadrature component signal, an integrated direct component signal and an integrated quadrature component signal all having suppressed low frequency components” changes to “the direct component signal, the quadrature component signal, the integrated direct component signal and the integrated quadrature component signal all having the suppressed low frequency components”.
. 
Appropriate correction is required.
Allowable Subject Matter
3.	Claims 1-4, 8-22, 25-26 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A system for electrical applications comprising: the at least one second-order generalized integrator based adaptive filter comprises a modified second-order generalized integrator dual quadrature signal generator adapted to suppress low frequency components of the input signals and wherein the filtered output signals comprise a direct component signal, a quadrature component signal, an integrated direct component signal and an integrated quadrature component signal all having suppressed low frequency components;
wherein the input signals comprise a multiphase signal and a predetermined angular frequency;

the at least one second-order generalized integrator comprises: a first modified second-order generalized integrator dual quadrature signal generator adapted to receive the predetermined angular frequency and to receive and filter the α signal and to produce a direct filtered integral a signal and a quadrature filtered integral α signal; 
a second modified second-order generalized integrator dual quadrature signal generator adapted to receive the predetermined angular frequency and to
receive and filter the 3 signal and to produce a direct filtered integral β signal
and a quadrature filtered integral β signal;
a first summing calculator adapted to receive the direct filtered integral a signal and the quadrature filtered integral β signal and to produce a positive-sequence α integral component signal;
a first differencing calculator adapted to receive the direct filtered integral β signal and the quadrature filtered integral α signal and to produce a negative-
sequence β integral component signal; and 

A system for electrical applications comprising:
the input signals comprise a three component phase voltage signal and a three component reactive phase flux drop signal; 
the at least one second-order generalized integrator based adaptive filter comprises: a first pair of second-order generalized integrators adapted to receive an estimated frequency signal and to receive, integrate and filter the three component phase voltage signal and to output a filtered flux signal; 
a second pair of second-order generalized integrators adapted to receive an estimated frequency signal and to receive and filter the three component reactive phase flux drop signal and to output a filtered reactive phase flux drop signal;  
a calculator adapted to produce a difference between the filtered flux signal and the filtered reactive phase flux drop signal and to output an estimated rotor flux signal; and
an observer adapted to receive the estimated rotor flux signal and to output an estimated rotor angle and the estimated frequency signal as recited in claim 8.

a pair of second-order generalized integrators adapted to receive the three component current signal and an estimated frequency signal and to output a negative-sequence current component signal;
a phase locked loop adapted to receive the three component phase voltage signal and the three component current signal and to output an estimated angle and the estimated frequency signal;
a calculator adapted to difference the respective negative-sequence current component from the three component current signal and to output a differenced negative-sequence current component signal;
an i-iNeg controller adapted to receive the differenced negative-sequence current component and the estimated angle and to produce a positive-sequence voltage component signal;
an iNeg controller adapted to receive the negative-sequence current component signal the estimated angle and to produce a negative-sequence voltage component signal; and

A system for electrical applications comprising:  the at least one second-order generalized integrator based adaptive filter comprises a second-order generalized integrator dual quadrature signal generator adapted to receive and filter the three component current signal and the three component current signal and to output a negative-sequence current component signal and an estimated rotor angle;
a differencing calculator adapted to difference the negative-sequence current component signal from the three component current signal and to output aft differenced negative-sequence current component signal;
an i-iNeg controller adapted to receive the differenced negative-sequence current component and the estimated rotor angle and to produce a positive-sequence voltage component signal;
an iNeg controller adapted to receive the negative-sequence current component signal the estimated rotor angle and to produce a negative-sequence voltage component signal; and

A system for electrical applications comprising: 
 the at least one second-order generalized integrator based adaptive filter comprises:
a second-order generalized integrator dual quadrature signal generator adapted to receive and filter the three component current signal and an estimated frequency signal and to output a negative-sequence current component signal;
a V/f controller adapted to output a three component phase voltage signal, a programmed angle and a programmed frequency signal;
an iNeg controller adapted to receive the negative-sequence current component signal the programmed angle and to produce a negative-sequence voltage component signal; and
a summing calculator adapted to receive the three component phase voltage signal and the negative-sequence voltage component signal and to produce a reference voltage signal as recited in claim 18.
A method of filtering an input signal comprising:

receiving the predetermined angular frequency and receiving and filtering the α signal and producing a direct filtered α signal and a quadrature filtered α signal; 
receiving the predetermined angular frequency and receiving and filtering the β signal and producing a direct filtered β signal and a quadrature filtered β signal; 
receiving the direct filtered α signal and the quadrature filtered β signal and producing a negative-sequence α component signal;
receiving the direct filtered β signal and the quadrature filtered α signal and producing a negative-sequence β component signal; and 
transforming the negative-sequence α component signal and the negative-sequence β component signal into a clean multiphase output signal; 
wherein the input signals comprise a three component phase voltage signal and a three component current signal;
using a pair of second-order generalized integrators:
receiving the three component current signal and an estimated frequency signal; and
outputting a negative-sequence current component signal; 

differencing the respective negative-sequence current component from the three component current signal and outputting a differenced negative-sequence current component signal;
using an i-iNeg controller receiving the differenced negative-sequence current component and the estimated angle and producing a positive-sequence voltage component signal;
using an iNeg controller receiving the negative-sequence current component signal the estimated angle and producing a negative-sequence voltage component signal; and
producing a reference voltage from the positive-sequence voltage component signal and the negative-sequence voltage component signal as recited in claim 22.
A method of reducing a current imbalance between phases of a multiphase electrical signal comprising:
receiving the multiphase electrical signal, an estimated angle and a predetermined frequency;

subtracting the negative-sequence current component signal from a current signal of the multiphase electrical signal to produce an i-iNeg component signal; 
producing a positive-sequence voltage component signal using the i-iNeg component signal and the estimated angle;
producing a negative-sequence voltage component signal using the negative-sequence current component signal iNeg and the estimated angle; and
adding the positive-sequence voltage component signal and the negative-sequence voltage component signal to produce a multiphase reference voltage signal resulting in a balanced output current between the phases as recited in claim 26.
Claims 2-7, 9-10, 12, 14-17, 19-21, 23-25 are also allowed as being directly or indirectly dependent of the allowed independent base claims.

The admitted prior art discloses a system (the prior art figures 5-6) for electrical applications comprising: at least one second-order generalized 
 Teodorescu  et al (USPN 2010/0213925) discloses a system (see figure 7) for electrical applications comprising: at least one second-order generalized integrator based adaptive filter comprising a structure: adapted to receive input signals and to generate information about the input signals; at least one of: adapted to suppress low frequency components of the input signals; and adapted to produce a direct component signal, a quadrature component signal, an integrated direct component signal and an integrated quadrature component signal from the input signals; and adapted to produce a negative-sequence 
Therefore, prior art of record neither anticipates not render obvious of the instant application claimed invention either taken alone or in combination.
Conclusion
4.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/Primary Examiner, Art Unit 2836